DETAIL ACTION
                                         Election/Restriction
Examiner confirms that Applicants elected to prosecute Claims 1-16 without traverse.  
This application is in condition for allowance except for the following formal matter: 
 Cancel non-elected claims. 

Reasons for Indication of Allowable Subject Matter
Claims 1-16 would be allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed having a heterogeneous substrate core comprising a first core layer section adjacent to a second core section, wherein the first core section is thicker than the second core section and wherein the first core layer extends through the first and second core sections of the substrate and at least one plated through hole via in the heterogeneous substrate core and a plurality of level interconnects and micro-vias in the package substrate, and among other limitations cited in claims 1, 13.
 
If Applicants are aware of better art than that which has been cited, they are required to call such to attention of the examiner.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 
 
When responding to the office action, Applicants’ are advice to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday (9AM-6PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/THAO P LE/
Primary Examiner, Art Unit 2818